Citation Nr: 9932971
Decision Date: 11/23/99	Archive Date: 02/08/00

DOCKET NO. 98-13 058               DATE NOV 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for residuals of back and leg
injuries resulting from a jeep accident.

3. Entitlement to service connection for an eye disorder.

4. Entitlement to disability benefits under the provisions of 38
U.S.C.A. 1151 for hepatitis infections claimed to be the result of
Department of Veterans Affairs (VA) medical treatment rendered in
March 1990.

REPRESENTATION 

Appellant represented by: Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the Army from February 1971 to
August 1972. This matter comes before the Board of Veterans'
Appeals (Board) on appeal from a November 1996 rating issued by the
Nashville, Tennessee Regional Office (RO) of the Department of
Veterans Affairs (VA) which denied the appellant's claims of
entitlement to service connection for a psychiatric disorder, an
eye disorder and residuals of back and leg injuries due to a jeep
accident, as well as his claim of entitlement to disability
benefits under the provisions of 38 U.S.C.A. 1151 for hepatitis
infections claimed to be the result of Department of Veterans
Affairs (VA) medical treatment rendered in March 1990.

The Board notes that the appellant has submitted a claim of
entitlement to disability benefits under the provisions of 38
U.S.C.A. 1151 for additional psychiatric disability claimed to be
the result of Department of Veterans Affairs (VA) medical treatment
rendered hi the course of treating his hepatitis infection, namely
the administration of interferon and other drugs. However, the RO
has not yet issued any rating decision on this issue and the matter
is referred to the RO for appropriate action.

The Board also notes that the RO issued a rating decision, in May
1998, that denied the appellant's claim for service connection for
mood disorder and major depression secondary to hepatitis, as well
as his claims of entitlement to disability benefits under the
provisions of 38 U.S.C.A. 1151 for additional disability of the
left foot and leg, arthritis of the lumbar spine, diabetes, penile
damage and impotence- all claimed to be the result of Department of
Veterans Affairs (VA) medical treatment. The RO also denied the
appellant's claim of entitlement to a special monthly pension by
reason of the need for regular aid and attendance of another
person, but granted special monthly pension by reason of being
housebound due to disabilities,

- 2 -

effective from January 21, 1997. The appellant was notified of the
rating decision in May 1999, however, he has apparently not yet
indicated any disagreement with any of the contents of that rating
decision (based on the record before the Board). Since he has
neither initiated nor completed the procedural steps necessary for
an appeal on any of these issues, the Board has not included them
in its listing on the title page of the claim is on appeal.

The Board also note;, that, in January 1999, the appellant was
granted an extension of time in which to submit evidence to the
Board. To date, he has not submitted any such additional evidence.
However, as the case is being remanded, he will still be afforded
the opportunity to submit additional evidence.

REMAND

The evidence of record currently consists. of ten volumes of
documents, as well as multiple audiotapes on three topics submitted
by the appellant. Apparently overlooked by the RO amongst the large
number of voluminous written statements submitted by the appellant
is a request for a personal hearing at the RO. A postscript to a
written statement, dated in January 1997, states that the appellant
wants a hearing before the RO personnel. The Board could not find
a written withdrawal of that request, and the case was transferred
to the Board without scheduling the appellant for a personal
hearing at the RO.

In view of the foregoing, this case is being REMANDED for the
following action:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should schedule the appellant for a personal hearing at
the RO in accordance with applicable procedures. Also, if he wishes
to withdraw his hearing

3 -

request at any time prior to the hearing being conducted, he should
so inform the RO in writing.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Following the aforementioned development, the case should be
returned to the Board in accordance with applicable procedures.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


